IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: R.B., A MINOR                   : No. 407 WAL 2016
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: G.B., FATHER              : the Order of the Superior Court
                                       :


                                  ORDER



PER CURIAM

      AND NOW, this 19th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.